Citation Nr: 1813972	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-27 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 percent for asbestosis, for the period on appeal prior to December 8, 2011.

4.  Entitlement to an evaluation in excess of 10 percent for asbestosis, for the period from December 8, 2011.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a lung disability other than asbestosis. 


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This appeal is before the Board of Veterans' Appeals (Board) from September 2009 and June 2010 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Veteran testified during a Board hearing in Boston, Massachusetts.  Unfortunately, the record of that hearing could not be transcribed due to technical malfunction.  In March 2016, the Board remanded the Veteran's appeal with instruction to provide him with another hearing.  In November 2017, the Veteran testified during a second Board hearing in Boston, Massachusetts, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The Board is therefore satisfied that the instructions in its March 2016 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to an increased rating for asbestosis from December 8, 2011, and whether new and material evidence has been received to reopen a claim of service connection for a lung disability other than asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with diabetes mellitus.

2.  At his November 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus.

3.  For the period prior to December 8, 2011, asbestosis was not productive of FVC of 74 percent predicted or less, DLCO (SB) of 65 percent predicted or less, maximum exercise capacity of 20 ml/kg/min oxygen consumption or less with cardiorespiratory limitation, cor pulmonale, pulmonary hypertension, or a requirement of outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for an evaluation in excess of 10 percent for asbestosis, prior to December 8, 2011, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Diabetes Mellitus

The Veteran claims service connection for diabetes mellitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain diseases with a relationship to herbicide agent exposure, such as diabetes mellitus, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

VA treatment records reflect that in April 2008 the Veteran was tested and found not to have current diabetes.  He was diagnosed with prediabetes.  In July 2008 it was noted that prediabetes had normalized with weight loss.

In his January 2009 claim, the Veteran claimed that his prediabetes was the result of his exposure to Agent Orange.

In his October 2009 notice of disagreement, the Veteran stated that he must follow a prediabetic diet due to the results of glucose tolerance tests.

In his February 2010 substantive appeal, the Veteran stated that he did not have diabetes mellitus, and that he was working with a VA dietician to delay the onset of diabetes. 

At his November 2017 hearing, the Veteran reported that he was borderline diabetic.  He stated that he just had bloodwork done, and he was still diagnosed with prediabetes, not diabetes mellitus.  He reported that he has to completely watch his diet.  He reported that if he did not watch his diet, he would become diabetic.  He stated that he felt he was being punished for watching his diet to keep his test results below the diabetes diagnosis.  

The Board finds that the evidence weighs against a finding of a current disability of diabetes mellitus.  The Veteran has consistently reported that he has not been diagnosed with diabetes mellitus, and there is no evidence in the record indicating otherwise.  Rather, the Veteran claims service connection for his condition of prediabetes.  The Board recognizes that the record does not contain complete VA treatment records, as discussed in the remand portion of this decision.  Remand for this issue is not necessary, however.  The Veteran is competent to report whether he has been diagnosed with diabetes mellitus.  Furthermore, it is unreasonable to think that the Veteran would be diagnosed with diabetes mellitus without knowledge of such diagnosis.  The Board therefore finds the absent VA treatment records not relevant, because there is no "specific reason to believe these records may give rise to pertinent information."  Raugust v. Shinseki, 23 Vet. App. 475, 478 (2010) (quoting Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010)).  

As such, the evidence is clear that the Veteran has not been diagnosed with diabetes mellitus, but has been monitored for prediabetes.  Prediabetes is not a ratable condition under VA regulations.  Cf. 61 Fed. Reg. 20440, 20445  (May 7, 1996) (supplementary information preceding revisions to criteria for evaluating endocrine system indicating that conditions such as hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities").  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection must therefore be denied.

Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his November 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an increased rating for tinnitus.  As to this issue there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

Asbestosis, Prior to December 8, 2011

The Veteran claims an increased rating for asbestosis.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Asbestosis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6833, which directs that it be rated under the General Rating Formula for Interstitial Lung Disease.  Under this formula, the Veteran's current 10 percent rating is warranted for forced vital capacity (FVC) of 75 to 80 percent predicted or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent rating is warranted for FVC of 65 to 74 percent predicted or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating is warranted for FVC of 50 to 64 percent predicted, DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted for FVC less than 50 percent predicted, DLCO (SB) less than 40 percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or a requirement of outpatient oxygen therapy.

VA treatment records reflect that in March 2008 the Veteran reported shortness of breath from fast walking.  A May 2008 CT scan showed stable bilateral calcified pleural plaques in keeping with asbestos exposure.  In July 2008 he reported shortness of breath with humidity of the recent heat wave.  He was diagnosed with silicosis prior to review of the abovementioned CT scan.  At a pulmonary consultation he reported shortness of breath with hot, humid weather and a very occasional cough with very little sputum production.  Spirometry was completely normal.  Findings consistent with asbestos exposure were unchanged in a subsequent August 2008 CT scan.  In February 2009, a CT scan showed calcified pleural plaques suggesting asbestos exposure, but no evidence for lung changes to suggest asbestosis.  In May 2009, the Veteran reported marked shortness of breath with almost any type of exertion.  He had no sputum production.  He reported that his steroid inhalers may have provided slight improvement.  Pulmonary function tests were within normal limits, and FVC was 81 percent predicted.  A diffusion study was 98 percent.  His pulmonologist noted that while his clinical symptoms appeared severe, he was certainly stable respiratory-wise.

The Veteran underwent a VA examination in May 2009.  He reported a loss of appetite without weight loss, a daily cough with blood-tinged sputum, orthopnea, and shortness of breath after walking 2 city blocks.  He denied asthma attacks, infections, or respiratory failure requiring assistance from a machine.  His disability was treated with an inhaler.  He reported that his shortness of breath was pervasive and affected all of his daily activities, requiring him to take frequent breaks when working as a landscaper.  Spirometry results showed FVC at 79 percent predicted.  A post-bronchodilator test was not preformed because the pre-bronchodilator test was normal.  Forced expiratory volume (FEV-1) was 88 percent predicted.  A DLCO was not done as the pulmonary function tests were sufficient to evaluate the Veteran's pulmonary status.  X-rays showed asbestos-related pleural plaques.  He was diagnosed with asbestosis with subjective factors of shortness of breath and objective factors of x-ray evidence.  He did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.

VA treatment records reflect that in September 2009 the veteran reported significant shortness of breath and dyspnea on exertion while working, especially in the hot, humid weather.  He reported use of an inhaler with slight improvement.  He had no chest pain.  He reported little cough and no sputum.  Pulmonary function studies were normal.  A CT scan showed no changes.

In his October 2009 notice of disagreement, the Veteran reported that he was unable to walk for more than 5 minutes without losing his breath.  He stated that he cannot walk up a set of stairs without stopping because he cannot breathe.

In his February 2010 substantive appeal, the Veteran reported that he has difficulty breathing while climbing stairs, experiencing hot or cold weather, or engaging in physical labor of any kind.  He disputed the validity of the pulmonary function tests because they were taken at rest in a sitting position under perfect conditions, not while performing any kind of physical function.  He stated that his condition warrants a 50 percent evaluation.

In a March 2010 statement, the Veteran restated that his condition warrants a 50 percent evaluation.

In a March 2011 statement, the Veteran reported that he can no longer work as a landscaper because he cannot breathe properly.  He stated that when walking or involved in any kind of activity, he suffers from shortness of breath.

VA treatment records reflect that in March 2011, the Veteran reported one week of coughing and shortness of breath.  He reported coughing, mostly dry but with an occasional small amount of yellow sputum.  He reported wheezing.  He was diagnosed with a reactive airway leading to an acute bronchospasm, resolved.  In July 2011, his pulmonologist noted that asbestosis was not the likely cause of his dyspnea on exertion.  Normal pulmonary function tests were noted.  On December 8, 2011 he reported that he was able to walk up to a quarter mile before needing to slow his pace, but he was able to continue to one mile at the slower pace.  Pulmonary function tests were normal.  His pulmonologist found that at least part of his symptoms were due to vocal cord dysfunction, although there may be underlying cardiac limitation as well.

The Veteran underwent a VA examination in May 2012.  The examiner noted baseline dyspnea on exertion, mild obstructive pulmonary function tests, and objective oxygen desaturation with only minimal exertion.  He was not treated with oxygen therapy, antibiotics, or oral or parenteral corticosteroid medications.  He used daily inhalational bronchodilator and anti-inflammatory medications.  The examiner did not perform pulmonary function tests.  The examiner noted that objective findings indicated that the Veteran's ability to perform even mild exertion in an employment setting would be impaired and would therefore preclude his ability to maintain or maintain employment.

The Board finds that an evaluation in excess of 10 percent is not warranted for asbestosis for the period prior to December 8, 2011.  Higher ratings are available for FVC of 74 percent predicted or less, DLCO (SB) of 65 percent predicted or less, maximum exercise capacity of 20 ml/kg/min oxygen consumption or less with cardiorespiratory limitation, cor pulmonale, pulmonary hypertension, or a requirement of outpatient oxygen therapy.  The evidence weighs against such manifestations.  There is no evidence of cor pulmonale, pulmonary hypertension, or a requirement of outpatient oxygen therapy.  Pulmonary function tests were routinely referred to as normal, with the one outlier being the FVC of 79 percent predicted at the Veteran's May 2009 VA examination.  It is this abnormal reading which warrants his current 10 percent evaluation.  There are no readings during this period which would warrant a higher rating.  The Board recognizes that the Veteran has reported significant subjective symptoms which he believes warrant a higher rating.  Nevertheless, asbestosis is rated based on objective testing, and in any event, his treating VA pulmonologist has stated that his most profound symptom, dyspnea on exertion, is not the result of his asbestosis.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for asbestosis for the period prior to December 8, 2011.


ORDER

Service connection for diabetes mellitus, to include as due to exposure to herbicide agents, is denied.

The appeal on the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus has been withdrawn and is dismissed.

An initial evaluation in excess of 10 percent for asbestosis, for the period on appeal prior to December 8, 2011, is denied.


REMAND

The Veteran's asbestosis is rated in part based on pulmonary function tests.  VA treatment records indicate that such tests were noted as normal on December 8, 2011, and no such tests were performed at his May 2012 VA examination.  Since that time, the Veteran has not been examined.  Furthermore, with the exception of an individual May 2017 record submitted by the Veteran's representative and not containing pulmonary test results, no VA treatment records have been obtained and added to the record since April 2012.

During the intervening period, the evidence of record establishes that the Veteran's asbestosis had worsened.  In a November 2017 written statement, the Veteran indicated that he was prescribed oral medication for his asbestosis and related lung conditions in addition to his inhalers.  The abovementioned May 2017 VA treatment record confirms that the Veteran was prescribed oral medication and indicates that he by then had a history of asthma.  At his November 2017 hearing, he stated that in addition to asbestosis he had mild chronic obstructive pulmonary disease (COPD) and asthma.  As such, VA treatment records during this period are also potentially relevant to the issue of whether new and material evidence has been submitted regarding service connection for a lung disability other than asbestosis.

VA must obtain and associate with the claims file any potentially relevant medical treatment or examination records at VA health-care facilities if the location of such records are known or reasonably identified.  38 U.S.C. § 5103A(c)(2); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  Remand is therefore necessary to obtain VA treatment records subsequent to April 1, 2012.  Furthermore, since the Veteran's most recent pulmonary function tests were conducted on December 8, 2011, and the evidence indicates a worsening of symptoms since then, the Board must remand this issue in order to afford the Veteran a contemporaneous VA examination to assess the current extent and severity of his asbestosis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record, including all VA treatment records subsequent to April 1, 2012.

2.  Schedule the Veteran for a VA examination to determine the level of severity of his asbestosis.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.

Additionally, following a review of the claims file and any clinical examination results, the examiner should diagnose any other lung disability exhibited by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to asbestosis, exposure to asbestos, or exposure to herbicide agents, or otherwise related to service.     

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


